Citation Nr: 1024467	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  05-00 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right tonsil due to exposure to herbicides.

2.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) prior to 
April 8, 2009 and in excess of 50 percent thereafter.

3.  Entitlement to an increased disability rating for 
Raynaud's phenomenon, currently evaluated as 20 percent 
disabling.

4.  Entitlement to an increased compensable disability rating 
for hearing loss in the right ear.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
November 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In an April 2004 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
effective September 15, 2003, and denied service connection 
for squamous cell carcinoma of the right tonsil.  The Veteran 
timely perfected an appeal of the assigned rating and denial 
of service connection.

In a January 2005 rating decision, the RO denied increased 
ratings for Raynaud's phenomenon and hearing loss in the 
right ear, and denied a TDIU.  The Veteran timely perfected 
an appeal of these determinations.

In December 2006, the Board remanded the issues on the title 
page for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

In a September 2009 rating decision, the RO increased the 
rating for the Veteran's service-connected PTSD to 50 
percent, effective April 8, 2009.  However, as that award did 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify you if further action is 
required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating these 
claims.

A July 2008 letter from the Social Security Administration 
(SSA) indicates that the Veteran is receiving disability 
benefits from that organization.  The documents pertaining to 
this application have not been associated with the claims 
folder.  The possibility that SSA records could contain 
evidence relevant to the claims cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  The claims therefore, must be remanded 
to obtain these records.  38 C.F.R. § 3.159(c)(2) (2009).

Turning to another matter, while the Veteran has had VA 
examinations to determine the severity of his specific 
disabilities, as noted in the Board's last remand, the record 
does not contain a medical opinion as to whether the 
Veteran's service-connected disabilities in aggregate render 
him unable to secure or follow a substantially gainful 
occupation.  Thus, the RO should obtain a medical opinion as 
to whether the Veteran's service-connected disabilities in 
the aggregate render him unable to secure or follow a 
substantially gainful occupation.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Richmond, Virginia 
dating since April 2009.

2.  Request all documents pertaining to 
any application by the Veteran for SSA 
disability benefits.

3.  After the above has been accomplished, 
refer the claims file to a VA physician 
for review of the file to determine 
whether the Veteran's service-connected 
disabilities in the aggregate render him 
unable to secure or follow a substantially 
gainful occupation.  The physician should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  If the physician determines that 
an examination is necessary to support his 
opinion, schedule the Veteran for an 
examination as requested by the physician.  
Upon completion of the examination, return 
the file to the physician for completion 
of his evaluation and opinion.  

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his attorney 
should be furnished with a supplemental 
statement of the case and be given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify the Veteran if further 
action is required on his or her part.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



